Citation Nr: 1735818	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  11-14 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), nightmare disorder, depression, insomnia, and anxiety.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This matter was remanded by the Board in August 2016.

Since the issuance of the September 2016 supplemental statement of the case, the Veteran submitted a written statement in October 2016.  In September 2016, the Veteran's representative submitted a signed waiver of consideration of any additional evidence by the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidences weighs against finding that the Veteran has a current diagnosis of PTSD, depression, insomnia, or anxiety.

2.  The preponderance of the competent and credible evidence weighs against finding that a nightmare disorder incurred in or is otherwise related to the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

VA's duty to notify was satisfied by a letter dated in September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, service treatment records, VA treatment records, and available private treatment records have been associated with the evidence of record.  VA examinations were conducted in November 2010 and September 2016.  

Given the September 2016 letter to the Veteran, the Veteran's September 2016 response that he had no further treatment records to submit to VA, the association of updated VA treatment records with the evidentiary record, the September 2016 VA examination and opinion, and the readjudication of the claim in September 2016 based upon all the evidence of record, the Board finds there has been substantial compliance with its August 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., per the criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Fourth Edition of the DSM (DSM-IV) and replaced them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The amendment does not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Here, the RO certified the Veteran's appeal to the Board in March 2016.  Accordingly, this matter is governed by the amended 38 C.F.R. § 4.125 conforming to the DSM-5.
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Veteran contends that his current acquired psychiatric disorder is related to his active duty service in the Republic of Vietnam.  See, e.g., October 2016 Veteran statement; October 2010 VA Form 21-0781a.

First, the Veteran contends he has PTSD.  See May 2011 substantive appeal; August 2010 notice of disagreement; July 2009 claim.  However, the Board finds the medical evidence of record does not indicate that a medical professional has ever diagnosed PTSD, as the Veteran's VA treatment records and available private treatment records do not indicate a diagnosis of PTSD.  Further, following a review of the evidentiary record, and an interview and examination of the Veteran, the November 2010 and September 2016 VA examiners both found the Veteran did not meet the criteria for a diagnosis of PTSD (under the DSM-IV or DSM-5, respectively).  Accordingly, the Board finds the preponderance of the competent and credible evidence of record is against a finding that the Veteran has a current diagnosis of PTSD at any time during the appeal period.  Therefore, the Board finds the criteria for entitlement to service connection for PTSD have not been met.  38 C.F.R. § 3.304(f).

A May 2009 treatment note from Dr. F.C. states the Veteran's past medical history included depression.  However, the Veteran's VA treatment records do not include a diagnosis of depression, and depression screenings were reported as negative throughout the appeal period.  See, e.g., April 2016 VA sleep clinic note (noting no depression); February 2016 VA psychiatry attending note; January 2014 VA nursing note; March 2013 VA primary care risk assessment screening note; March 2011 VA nursing note; March 2010 VA psychiatry attending note; November 2009 VA psychiatry initial evaluation note; May 2009 VA primary care intake screening.  
Again, following a review of the evidentiary record, and an interview and examination of the Veteran, neither the November 2010 nor the September 2016 VA examiner rendered a diagnosis of depression.  The September 2016 VA examiner acknowledged the notations of a past medical history of depression in the Veteran's available private treatment records, but stated that primary care doctor seemed to describe no symptoms of depression.  The VA examiner stated it was of interest that the February 2009 private primary care note and other notes prior to May 2009 made no mention of depression, and that "the historical diagnosis seems to have popped up in May 2009 with no explanation."  The September 2016 VA examiner noted the Veteran's VA psychiatry notes indicated the Veteran had not been diagnosed with depression by his VA psychiatrist, and all yearly VA depression screenings had been negative since 2007.  The VA examiner noted that during the September 2016 VA examination, the Veteran denied significant problems with depressed mood, and that during the 2010 VA examination the Veteran reported he first had mental health services at VA in late 2009, at which time he complained of vivid dreams, but did not complain of depression.  Accordingly, the September 2016 VA examiner opined that the Veteran does not have a current diagnosis of depression, and did not have a diagnosis of depression since 2009.

The Board affords the most probative value to the opinion of the September 2016 VA examiner.  Although the available private treatment records note depression, they indicate only a past history of depression, not a current diagnosis during the appeal period.  Further, Dr. F.C. did not indicate whether the Veteran displayed any current symptoms of depression, or provide a basis for any history of such a diagnosis.  However, the September 2016 VA examiner reviewed the complete evidence of record, interviewed and examined the Veteran, and provided an opinion supported by a detailed rationale discussing the pertinent evidence as to why the Veteran does not have a current diagnosis of depression during the appeal period.  Accordingly, the Board finds the preponderance of the competent and credible evidence of record is against a finding that the Veteran has a current diagnosis of depression at any time during the appeal period.

Next, the Veteran's VA treatment records include assessments of anxiety and insomnia.  See, e.g., September 2016 VA mental health outpatient note; November 2013 VA mental health outpatient note; March 2011 VA mental health outpatient note; November 2009 VA mental health outpatient note; November 2009 VA psychiatry initial evaluation note.  However, following a review of the evidentiary record, and an interview and examination of the Veteran, neither the November 2010 nor the September 2016 VA examiners rendered diagnoses of anxiety or insomnia.

The September 2016 VA examiner noted the notations of insomnia in the Veteran's VA treatment records.  However, the September 2016 VA examiner opined that insomnia was not an accurate diagnosis for the Veteran.  The VA examiner explained that numerous VA psychiatry treatment notes often seemed to describe the Veteran as sleeping quite well, listing treatment notes in August 2011, November 2011, March 2012, and November 2013 as specific examples.  The September 2016 VA examiner further stated that quite a few of the Veteran's VA treatment notes that did describe some sleep difficulty attributed it to a number of medical problems.  The examiner discussed a December 2010 treatment note in which the Veteran noted shoulder pain and carpal tunnel issues having an impact on his sleep.  The examiner also discussed treatment notes in August and September 2016 discussing the Veteran's report of waking a lot to use the restroom related to prostate problems.  The examiner stated a March 2016 VA treatment note also included carpal tunnel syndrome pain as a factor interfering with his sleep, as well as difficulties with sleep apnea.  The examiner noted a September 2011 note reported the Veteran's complaint of erratic sleep related to his sleep apnea.  Further, the examiner noted that upon the November 2010 VA examination the Veteran reported sleeping adequately for about seven to eight hours per night, but reported problems with his shoulder and arm affecting his sleep somewhat, and noting that his CPAP machine had improved his sleep and helped to control his sleep apnea.  The September 2016 VA examiner concluded there appeared to be many VA treatment notes indicating quite good or adequate sleep, and a number of notes that reported physical problems impacting sleep.  The examiner explained a true diagnosis of insomnia requires more marked sleep impairment and impairment in functioning, and that a true diagnosis of primary insomnia cannot be caused by other factors such as medical problems. 

Regarding the assessments of anxiety, the September 2016 VA examiner noted anxiety was consistently diagnosed in the Veteran's VA psychiatry notes from 2009 to the present.  However, the VA examiner again opined that anxiety was not an accurate diagnosis for the Veteran.  The September 2016 VA examiner explained that it seemed likely that the VA psychiatrist called this anxiety disorder not otherwise specified or "anxiety" possibly because of some reports of periodic scary dreams the Veteran was reporting.  The September 2016 VA examiner stated that in his detailed review of the Veteran's treatment notes he could not find any descriptions of other, more classic symptoms of anxiety.  The examiner explained the treatment notes did not include descriptions of actual nervousness during the daytime, worrying, tension, specific fears or avoidance, irritability, etc.  The September 2016 VA examiner explained that while sleep disturbance is one common anxiety symptom, the Veteran's sleep issues can better be explained as discussed above, regarding the possible insomnia assessment, such as various health issues impacting his sleep at times.  The VA examiner stated the Veteran's treatment notes do not refer to the sleep issues as being due to worry/tension/fear, etc.

The Board affords the most probative value to the opinions of the September 2016 VA examiner.  Although the Veteran's VA treatment records included assessments of anxiety disorder not otherwise specified and insomnia in November 2009, and noted the Veteran continued to be treated for anxiety with a medication during the appeal period, the September 2016 VA examiner reviewed the complete evidence of record, interviewed and examined the Veteran, and provided an opinion supported by a detailed rationale and discussing the pertinent evidence as to why the diagnoses were not appropriate for the Veteran, and that the Veteran did not meet the criteria for proper diagnoses of insomnia or anxiety during the appeal period.  Accordingly, the Board finds the preponderance of the competent and credible evidence of record is against a finding that the Veteran has current diagnosis of anxiety or insomnia at any time during the appeal period.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board finds the criteria for entitlement to service connection for an acquired psychiatric disorder of depression, insomnia, or anxiety have not been met.  38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167.

Following the November 2010 VA examination, the VA examiner diagnosed nightmare disorder, in remission.  The same examiner performed the Veteran's September 2016 VA examination, and explained that he diagnosed the nightmare disorder as in remission at the time of the November 2010 VA examination because he did not feel that the full criteria for the nightmare disorder diagnosis were met at the time of the exam in 2010 because the Veteran was not having significant problems with upsetting distressing dreams at the time, or any impairment in functioning, as such symptoms had improved.  However, because following a review of the evidentiary record, and an interview and examination of the Veteran, the November 2010 VA examiner rendered a diagnosis of nightmare disorder, the Board will afford the Veteran the benefit of the reasonable doubt and finds there was a current diagnosis of nightmare disorder during the appeal period.  Accordingly, the Board finds the first element of Shedden has been met.

The evidence of record confirms the Veteran served in the Republic of Vietnam during the Vietnam Era.  The Veteran has reported that upon arriving in Vietnam, he was issued a rifle and only one clip of ammunition, and was never issued more ammunition.  The Veteran has reported there were times they were put on alert for possible attacks, and the Veteran felt stressed and worried because he did not have enough ammunition.  See October 2016 Veteran statement; September 2016 VA examination report; August 2016 VA mental health outpatient note; October 2010 VA Form 21-0781a.  The Veteran has also reported that while in Vietnam there were various alerts and false alarms, and at one point he heard about a nearby base being attacked.  See November 2010 VA examination report.  Accordingly, the Board will afford the Veteran the benefit of the reasonable doubt, and finds the second Shedden element, an in-service event, has been met.  

However, the Board finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current nightmare disorder had its onset during active duty service, or is otherwise related to his active duty service.  Therefore, the third element under Shedden is not met.

The Veteran's service treatment records do not include any complaints, treatment, or diagnosis for an acquired psychiatric disorder, to include nightmares.  At the time of his separation from active duty service, the Veteran denied frequent trouble sleeping, recurrent or terrifying nightmares, as well as depression or excessive worry.  See July 1966 Report of Medical History.  Upon the July 1966 separation examination, the Veteran's psychiatric system was marked normal, and the examiner did not note any defects or diagnoses.

In his July 2009 claim, the Veteran contended he has received treatment for his claimed psychiatric disorder since 1979 from Dr. F.C.  However, treatment records from Dr. F.C. prior to 2009 are not available.  See September 2016 VA Form 21-0820.  The available private treatment records do not mention any history or complaints of nightmares.

The Veteran's VA treatment records first document complaints of mental health symptoms in November 2009, at which time the Veteran reported a problem with nightmares.  See November 2009 VA primary care note.  During the November 2009 VA psychiatry initial evaluation, the Veteran reported he had been having nightmares possibly for the last 20 to 30 years that had interfered with his sleep.  He reported that initially the dreams may have been about his Vietnam service, and that when he first came back he started having some dreams about his Vietnam experiences, but that over the years those dreams had changed.  The Veteran reported the major theme of these dreams at that time was that somebody was being chased and he was usually frightened.  Further, the VA psychiatrist reported that the Veteran denied having any flashbacks, although sometimes he thought about Vietnam and the people he met there, and that he had no disturbing thoughts.

The Veteran's VA treatment records indicate that he continued to report experiencing dreams which would wake him up, though the subject of the dreams would change throughout the appeal period.  A November 2009 VA mental health outpatient note stated the Veteran reported the dreams always involved danger, usually that he was being chased.  In December 2009, the Veteran reported that he did not remember the last time he had a nightmare about the war, but in his current nightmares he was always fighting and shooting people.  In September 2010, the Veteran reported that about a month prior he started having more vivid dreams, and that his dreams usually were about him fighting, and not necessarily about Vietnam.  The Veteran stated he had not had any nightmares about Vietnam recently.  See also May 2012 VA outreach note (has had some "vivid dreams"); October 2010 VA mental health outpatient note (continues to have vivid and unusual dreams about fighting).  In September 2011, the Veteran reported to his treating VA psychiatrist that he had some unusual dreams, and that sometimes he thought about combat, and in November 2011 the Veteran reported a couple weeks prior he had disturbing dreams in which he felt he was being attacked and people were out in the fields running away from a fire, but that prior to that he did not remember the last time he had a bad dream.  See also January 2012 VA mental health outpatient note (nightmares about being trapped when he went off his machine for sleep apnea).  The Veteran also reported periods of time during which he did not experience any nightmares.  See, e.g., March 2011 VA mental health outpatient note (denying any nightmares); December 2010 VA mental health outpatient note (has not been having any nightmares since his last appointment).  The Veteran reported although he would have occasional "unusual" dreams, they were not necessarily frightening.  See, e.g., February 2016 VA mental health outpatient note; July 2014 VA mental health outpatient note; February 2014 VA mental health outpatient note; November 2013 VA mental health outpatient note; May 2013 VA mental health outpatient visit (unusual dreams occasionally, usually involving deceased relatives, but not scary dreams).  In February 2015, the Veteran reported he sometimes will have scary dreams, but the VA psychiatrist did not indicate what about such dreams made them scary.  In February 2016, the Veteran reported he continued to have unusual dreams which were not really frightening and were not about violence, and that he had not had nightmares since he started taking a prescribed medication.  

However, in August 2016 the Veteran reported he had been having a lot of violent dreams, and also dreams about Vietnam, including about not having enough ammunition for his weapon.  The Veteran's treating psychiatrist prescribed a medication to see if it would help with the nightmares.  During a September 2016 visit the Veteran reported the medication did not help, but stated he had not dreamed about Vietnam since his last visit, and that while his other dreams were vivid, they were not necessarily frightening.

During the November 2010 VA examination, the VA examiner noted the Veteran's report that he and his spouse slept separately because of his history of nightmares where he had struggled and inadvertently struck her in the past.  The November 2010 VA examiner opined that the Veteran's nightmare disorder is not likely related to any military experiences.  The examiner noted the Veteran's reports that during his Vietnam service there were some various alerts or false alarms at times and at one point he heard about a different base nearby that was attacked, but overall the Veteran did not experience combat himself.  The VA examiner opined that it appeared the Veteran did not have actual exposure to traumatic stress during service.  The November 2010 VA examiner further noted that the Veteran's treatment records indicate that his nightmare onset occurred a number of years following his time in Vietnam, and his nightmares are often about non-military topics.  

During the September 2016 VA examination, the Veteran reported that his prescribed medication does not help with his dreaming, but the VA examiner noted that upon further discussion, and a review of the Veteran's treatment records, such a problem or symptom seems minimal and infrequent.  The VA examiner also noted the Veteran's report that while he was in Vietnam he was given a gun and only one clip of ammunition, and that he wondered what he would do if he needed more ammunition, but that the Veteran never did have to use the weapon as they were never attacked.  The examiner also noted the Veteran's reports about his Vietnam experiences upon the November 2010 VA examination.  The September 2016 VA examiner opined the Veteran was not exposed to combat or a traumatic event, explaining that simply having a fear, concern, or worry of possible combat is not the same as experiencing a traumatic stressor that actually occurs. 

The September 2016 VA examiner noted the Veteran's treatment records mentioning military or Vietnam content of some of his dreams, but noted the Veteran did not experiencing such things in the first place so the dreams were not reexperiencing of actual trauma.  The examiner also noted the Veteran's report upon examination that he had one bad dream regarding a firefight and the enemy coming at him years ago, and that such dream content is extremely infrequent, but that other dream content totally unrelated to the military is more common.  The September 2016 VA examiner opined that given the Veteran's report that his dreams began years after his military service, and that the evidence of record indicates his dreams started anywhere from 1979 to 1995, it makes it less likely as not that such dream/nightmare symptoms are caused by, due to, incurred in, or related to the Veteran's military service from 1963 to 1966.  The examiner emphasized the Veteran did not endure any significant trauma events, and there is no documentation or treatment of any nightmare complaints until 2009.  The examiner also noted the Veteran's report during the September 2016 VA examination that he is more likely to have a scary dream that night, or soon after, if he were to watch a horror movie, and stated this suggested some other possible causes for his dreams than the military.

The Board affords significant probative value to the opinions of the November 2010 and September 2016 VA examiners.  The VA examiners reviewed the complete evidence of record, interviewed and examined the Veteran, and provided opinions supported by detailed rationales considering the pertinent evidence as to why the Veteran's current nightmare disorder is not caused by or related to his active duty service, to include his Vietnam experiences.  The Board acknowledges that VA has conceded the Veteran experienced an in-service stressor because the evidence of record indicates it is likely the Veteran was in a hostile environment, to include the fear of being attacked on numerous occasions.  See October 2010 PTSD stressor decision.  However, the September 2016 VA examiner discussed the Veteran's reports during the November 2010 and September 2016 VA examinations regarding his experiences and feelings during his Vietnam service, and provided a competent medical opinion that such experiences did not constitute a trauma sufficient to cause his current nightmare disorder.  Further, the Board finds that the medical evidence of record does not contain a nexus opinion by a medical professional relating the Veteran's nightmare disorder to his active duty service, to include his experiences in Vietnam.  Accordingly, the Board therefore finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current nightmare disorder is related to his active duty service; therefore the third element under Shedden is not met.

The Board has also considered the lay evidence offered by the Veteran.  This includes his statements that his nightmares were caused by his experiences in Vietnam during active duty service.  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

However, the question of whether the Veteran's current nightmare disorder is related to his military service cannot be determined by mere observation alone.  The Board finds that determining whether the Veteran's active duty service, to include his experiences in Vietnam, caused his nightmare disorder is not within the realm of knowledge of a non-expert given the lack of complaints of mental health symptoms or nightmares during service, the Veteran's report that his nightmares began only as early as 1979, and the length of time between the Veteran's separation from service and the first objective notation of nightmares in 2009.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion that his nightmare disorder is related to service is not competent evidence and therefore is not probative of whether his current nightmare disorder was caused by his active duty service.

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's current nightmare disorder was incurred in, or is otherwise related to, his active duty service.  Therefore, service connection cannot be established.  38 C.F.R. § 3.303; see Shedden, 381 F.3d at 1167 (Fed. Cir. 2004).

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for an acquired psychiatric disorder.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.








____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


